Name: Council Decision (EU) 2016/1170 of 12 July 2016 on the position to be adopted, on behalf of the European Union, within the Joint Committee established by the Framework Agreement on Comprehensive Partnership and Cooperation between the European Community and its Member States, of the one part, and the Republic of Indonesia, on the other part, in relation to the adoption of the rules of procedure of the Joint Committee, and the setting up of specialised working groups
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  politics and public safety;  EU institutions and European civil service;  European construction
 Date Published: 2016-07-19

 19.7.2016 EN Official Journal of the European Union L 193/29 COUNCIL DECISION (EU) 2016/1170 of 12 July 2016 on the position to be adopted, on behalf of the European Union, within the Joint Committee established by the Framework Agreement on Comprehensive Partnership and Cooperation between the European Community and its Member States, of the one part, and the Republic of Indonesia, on the other part, in relation to the adoption of the rules of procedure of the Joint Committee, and the setting up of specialised working groups THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 207 and 209 in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Framework Agreement on Comprehensive Partnership and Cooperation between the European Community and its Member States, of the one part, and the Republic of Indonesia, of the other part (1) (the Agreement) entered into force on 1 May 2014. (2) In accordance with Article 41 of the Agreement, a Joint Committee was established in order to ensure, inter alia, the proper functioning and implementation of the Agreement (the Joint Committee). (3) In order to contribute to the effective implementation of the Agreement, the rules of procedure of the Joint Committee should be adopted. (4) Pursuant to Article 41 of the Agreement, the Joint Committee may set up specialised working groups in order to assist it in the performance of its tasks. (5) Therefore, the position of the Union within the Joint Committee as regards the adoption of the rules of procedure of the Joint Committee and the setting up of specialised working groups should be based on the attached draft Decisions of the Joint Committee, HAS ADOPTED THIS DECISION: Article 1 1. The position to be adopted on behalf of the Union within the Joint Committee set up under Article 41 of the Agreement in relation to: (a) the adoption of the rules of procedure of the Joint Committee; and (b) the setting up of specialised working groups, shall be based on the draft Decisions of the Joint Committee attached to this Decision. 2. Minor changes to the draft Decisions may be agreed by the representatives of the Union in the Joint Committee without referring back to the Council. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 July 2016. For the Council The President P. KAÃ ½IMÃ R (1) Framework Agreement on Comprehensive Partnership and Cooperation between the European Community and its Member States, of the one part, and the Republic of Indonesia, of the other part (OJ L 125, 26.4.2014, p. 17). DRAFT DECISION No 1/2016 OF THE EU-INDONESIA JOINT COMMITTEE of ¦ adopting its Rules of Procedure THE EU-INDONESIA JOINT COMMITTEE, Having regard to the Framework Agreement on Comprehensive Partnership and Cooperation between the European Community and its Member States, of the one part, and the Republic of Indonesia, of the other part (1) (the Agreement), and in particular Article 41 thereof, Whereas: (1) The Agreement entered into force on 1 May 2014. (2) In order to contribute to the effective implementation of the Agreement, the Joint Committee should be established as soon as possible. (3) Pursuant to Article 41(5) of the Agreement, the Joint Committee should adopt its own rules of procedure for the application of the Agreement, HAS ADOPTED THIS DECISION: Sole article The rules of procedure of the Joint Committee, as set out in the Annex, are hereby adopted. Done at ¦, For the EU-Indonesia Joint Committee The Chair (1) OJ L 125, 26.4.2014, p. 17. ANNEX Rules of Procedure of the Joint Committee Article 1 Composition and Chair 1. The Joint Committee, established in accordance with Article 41 of the Framework Agreement on Comprehensive Partnership and Cooperation between the European Community and its Member States, of the one part, and the Republic of Indonesia, of the other part (the Agreement) shall perform its tasks as provided for in Article 41 of the Agreement. 2. The Joint Committee shall be composed of representatives of both sides at the highest possible level. 3. The Joint Committee shall be chaired alternately by the Minister of Foreign Affairs of the Republic of Indonesia and the High Representative of the Union for Foreign Affairs and Security Policy. They may delegate their authority to preside over all or part of the Joint Committee meetings to a senior official. Article 2 Representation 1. The Parties shall notify each other of the list of their representatives in the Joint Committee (the Members). The list shall be administered by the Secretariat of the Joint Committee. 2. A Member wishing to be represented by an alternate representative shall notify the Chair in writing of the name of his or her alternate representative before that meeting takes place. The alternate representative of a Member shall exercise all the rights of that Member. Article 3 Delegations 1. The Members of the Joint Committee may be accompanied by other officials. Before each meeting, the Parties shall be informed, through the Secretariat, of the intended composition of the delegations attending the meeting. 2. When appropriate and by mutual agreement of the Parties, experts or representatives of other bodies may be invited to attend the meetings of the Joint Committee as observers or in order to provide information on a particular subject. Article 4 Meetings 1. The Joint Committee shall normally meet not less than every two years, or as otherwise agreed by both Parties. The meetings of the Joint Committee shall be convened by the Chair and shall be held in Indonesia and Brussels alternately, on a date fixed by mutual agreement. Extraordinary meetings of Joint Committee may also be convened by agreement between the Parties. 2. By way of exception and if both Parties agree, the meetings of the Joint Committee may also be held through technical means, for example by video- or teleconferencing. 3. The Joint Committee shall meet at the highest possible level, as agreed by the Parties. The two Parties shall endeavour to ensure ministerial level participation whenever feasible. 4. Meetings of the Joint Committee chaired at ministerial level shall be prepared by a prior meeting at senior official level. Article 5 Publicity 1. Unless otherwise decided by the Parties, the meetings of the Joint Committee shall not be public. When a Party submits information designated as confidential to the Joint Committee, the other Party shall treat that information as such. 2. The Joint Committee may issue statements to the public as it deems appropriate. Article 6 Secretariat A representative of the European External Action Service and a representative of the Government of the Republic of Indonesia shall act jointly as Secretaries of the Joint Committee. All communications to and from the Chair of the Joint Committee shall be forwarded to the Secretaries. Correspondence to and from the Chair of the Joint Committee may be by any written means, including electronic mail. Article 7 Agendas for meetings 1. The Chair shall draw up a provisional agenda for each meeting. It shall be forwarded, together with the relevant documents, to the other Party, normally not later than 15 days before the beginning of the meeting. 2. The Chair may propose that experts attend the meetings of the Joint Committee in order to provide information on any particular agenda item. 3. The agenda shall be adopted by the Joint Committee at the beginning of each meeting. Items other than those appearing on the provisional agenda may be placed on the agenda if the two Parties so agree. 4. In special circumstances and in agreement with the two Parties, the Chair may shorten the time limits referred to in paragraph 1 in order to take account of the requirements of a particular case. Article 8 Agreed minutes 1. The outcome of the meeting of the Joint Committee shall be in the form of agreed minutes. 2. A draft of the agreed minutes of each meeting shall be drawn up jointly by the two Secretaries upon submission by the host, normally within 30 calendar days from the date of the meeting. The draft of the agreed minutes shall be based on a summing-up by the Chair of the conclusions arrived at by the Joint Committee. 3. The agreed minutes shall be approved by both Parties within 45 calendar days of the date of the meeting or by any other date agreed by the Parties. Once there is an agreement on the minutes, two original copies shall be signed by the Parties. Each Party shall receive one original copy. Article 9 Decisions and Recommendations 1. For the purpose of implementing the tasks of the Joint Committee as provided for in Article 41 of the Agreement, the Joint Committee may agree to adopt a Decision and/or Recommendation. Such Decision and/or Recommendation shall have a serial number, the date of their adoption and a description of the subject matter. 2. Where circumstances so require, the Joint Committee may adopt its Decisions or Recommendations by written procedure. 3. Notwithstanding Article 5, each Party may decide on the publication of the Decisions and Recommendations of the Joint Committee in its respective official publication. Article 10 Correspondence 1. Correspondence addressed to the Joint Committee shall be directed to the Secretary of either Party, who will in turn inform the other Secretary. 2. The Secretariat shall ensure that correspondence addressed to the Joint Committee is forwarded to the Chair and circulated, where appropriate, as documents referred to in Article 11. 3. Correspondence from the Chair shall be sent to the Parties by the Secretariat and circulated, where appropriate, as documents referred to in Article 11. Article 11 Documents 1. Where the deliberations of the Joint Committee are based on written supporting documents, such documents shall be numbered and circulated by the Secretariat to the Members. 2. Each Secretary shall be responsible for circulating the documents to the appropriate Members of his or her side in the Joint Committee and systematically copying the other Secretary. Article 12 Expenses 1. Each Party shall meet any expenses it incurs as a result of participating in the meetings of the Joint Committee, both with regard to staff, travel and subsistence expenditure, and to postal and telecommunications expenditure. 2. Expenditure in connection with the organisation of meetings and the reproduction of documents shall be borne by the Party hosting the meeting. Article 13 Amendment of the Rules of Procedure Either Party may request in writing any revision of the Rules of Procedure, which may be amended by common agreement of the Parties, in accordance with Article 9. Article 14 Specialised working groups and other mechanisms 1. The Joint Committee may set up specialised working groups or other mechanisms in order to assist it in the performance of its tasks. The specialised working groups and other mechanisms shall report to the Joint Committee. 2. The Joint Committee may decide to abolish any existing specialised working groups or other mechanisms or set up further specialised working groups or other mechanisms to assist it in carrying out its duties. 3. The specialised working groups and other mechanisms shall make detailed reports of their activities to the Joint Committee at each of its meetings. 4. The specialised working groups shall only have the power to make recommendations to the Joint Committee. DRAFT DECISION No 2/2016 OF THE EU-INDONESIA JOINT COMMITTEE of ¦ on the establishment of specialised working groups and other mechanisms THE EU-INDONESIA JOINT COMMITTEE, Having regard to the Framework Agreement on Comprehensive Partnership and Cooperation between the European Community and its Member States, of the one part, and the Republic of Indonesia, of the other part (1) (the Agreement), and in particular Article 41 thereof, and to Article 14 of the Rules of Procedure of the Joint Committee, Whereas: (1) The Agreement entered into force on 1 May 2014. (2) In order to contribute to the effective implementation of the Agreement, its institutional framework should be established as soon as possible. (3) Pursuant to Article 41(3) of the Agreement and Article 14 of the Rules of Procedure of the Joint Committee, the Joint Committee may set up specialised working groups and other mechanisms in order to assist it in the performance of its tasks. (4) In order to allow for expert-level discussions on the key areas falling within the scope of the Agreement, specialised working groups or other mechanisms may be established. The Parties may further agree to amend the list of specialised working groups or other mechanisms and/or their scope. (5) Pursuant to Article 9 of its rules of procedure, the Joint Committee may also take decisions by written procedure. (6) This Decision should be adopted in order for the specialised working groups or mechanisms to become operational in a timely manner, HAS ADOPTED THIS DECISION: Sole Article The specialised working groups and other mechanisms listed in the Annex to this Decision are hereby established. Done at ¦, For the EU- Indonesia Joint Committee The Chair (1) OJ L 125, 26.4.2014, p. 17. ANNEX EU-Indonesia Joint Committee Specialised working groups and other mechanisms (1) Specialised working group on development cooperation (2) Specialised working group on trade and investment (3) Human Rights dialogue (4) Political dialogue (5) Security dialogue